Title: From Alexander Hamilton to Edmund Randolph, 12 March 1793
From: Hamilton, Alexander
To: Randolph, Edmund



Treasury DepartmentMarch 12. 1793
Sir

I had taken it for granted, from the general spirit of the transaction, that the first installment to the Bank of the United States of the loan mentioned in the within Agreement of the 25 of June last became payable on the 1st of January of the present year. But upon examining the Agreement, a doubt arises whether that intention be consistent with the tenor of the Instrument or how far the Act of Congress of the second instant gives a construction and authorises immediate Payment.
I request then, as a guide, your opinion, whether an immediate payment of the whole first installment of the two millions borrowed will be conformable to the general spirit of the Agreement and to the Act of Congress just referred to—and if not the whole, whether of any part and how much—and in general at what period or periods the first installment may be considered as payable.
It is indubitably the interest of the Government to pay the whole sum without delay because the Bank at present understands the installment to have been payable at the time I have mentioned, and will I doubt not, if that construction can be pursued, consider an equivalent sum of interest as ceasing from the first of January last; but if the legal construction be taken to be different, the Interest will of course go on against the Public till the payment is made. And as the Treasury must be prepared for it, a correspondent sum must be kept in deposit to answer the demand, when the period of payment arrives.
These considerations however can only operate as motives to give as liberal a construction as can be fairly supported.
With respectful consideration   I am Sir   Your Obed ser

Ed Randolph EsqrAtty General

